78 F.3d 577
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Lawrence R. HOMO, Sr., Plaintiff, Appellant,v.TOWN OF HENNIKER, et al., Defendants, Appellees.
No. 95-1937.
United States Court of Appeals, First Circuit.
March 6, 1996.

Lawrence R. Homo on brief pro se.
David P. Slawsky on brief for appellees.
Before TORRUELLA, Chief Judge, SELYA and CYR, Circuit Judges.
Per Curiam.


1
We find no merit in plaintiff's contention that he was denied a full and fair opportunity to present his arguments in his state court actions.   The state court's failure to accord him a hearing in his 1994 state court law suit does not preclude the application of res judicata principles.


2
We affirm substantially for the reasons stated in the district court's July 6, 1995 opinion.   Plaintiff's challenge to his arrest and prosecution were so closely related to the subjects of his state court action that plaintiff was required to present all his challenges in one action.   Restatement (Second) of Judgments § 24 (1982).   See 1st Cir.  R. 27.1.


3
Affirmed.